        Case: 3:21-cv-00456-bbc Document #: 6 Filed: 09/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

CHRIS J. JACOBS, III,
                                                                 ORDER
                            Plaintiff,
                                                                 21-cv-456-bbc
              v.

LEMOUNT JACOBSON, ATTY,.
THOMAS KNOTHE, FEMALE ATTY,
JANE/JOHN DOE,

                            Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Chris J. Jacobs, III, is a prisoner at the Dodge Correctional Institution in Waupun,

Wisconsin. He has filed a paper entitled “1983 Civil Rights Action,” which is a lengthy list

of documents that he wishes to have produced to him.

       Plaintiff’s request to have these documents will be denied because he has challenged

his sentence in this court on at least prior five occasions and is barred from filing any more

petitions for habeas corpus under 28 U.S.C. § 2254. See cases nos. 16-cv-619-bbc, 15-cv-

034-bbc, 1–cv-805-bbc and 09-32-bbc. In each of the previous cases, petitioner’s challenge

to his conviction and sentence was denied because his petition for habeas corpus had been

dismissed with prejudice as untimely in Jacobs v. Schneiter, Op. & Order, 06-cv-74-jcs

(W.D. Wis. Aug. 29, 2006). As plaintiff Jacobs has been reminded on other occasions, he

may not file a second or successive petition in the district court unless he first obtains an



                                              1
        Case: 3:21-cv-00456-bbc Document #: 6 Filed: 09/10/21 Page 2 of 2




order from the court of appeals authorizing the district court to consider the application.

       Although in this instance, plaintiff is not filing a petition but asking for information,

such as statements from the trial prosecutor concerning a note that was passed to the jury

at his 1998 trial, his request will be denied. He has had an opportunity to challenge his

sentence and conviction and he has not shown that he has any legal basis on which to raise

another such challenge. Therefore, his request for documents will not be granted.



                                           ORDER

       IT IS ORDERED that plaintiff Chris Jacobs, III’s motion for certain documents he

wants produced to him is DENIED. The clerk of court is directed to enter judgment and

close this case.

               Entered this 10th day of September, 2021.


                                            BY THE COURT:


                                            /s/

                                            __________________________________
                                            BARBARA B. CRABB
                                            District Judge




                                                  2
